                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 CHARLES FRANKLIN HYDE,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-91

        v.

 BOWMAN, SHAWN FIELDS; SAVANNAH
 MEMORIAL HOSPITAL; SOUTHEASTERN
 DISTRICT DRUG TASK FORCE; and
 UNKNOWN DRUG TASK FORCE
 OFFICERS,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's May 20, 2021, Report and Recommendation, (doc. 30), to which plaintiff has not filed an

objection. For the reasons discussed by the Magistrate Judge, the Court ADOPTS the Report and

Recommendation as its opinion. Savannah Memorial Hospital and the Southeastern Drug Task

Force are DISMISSED from this case.

       SO ORDERED, this 29th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
